Dismissed and Memorandum Opinion filed February 2, 2012.




                                           In The

                          Fourteenth Court of Appeals
                                     ____________

                                  NO. 14-11-00990-CR
                                    ____________

                       DAVID LORENZA JOYNER, Appellant

                                            V.

                          THE STATE OF TEXAS, Appellee


                       On Appeal from the 174th District Court
                                Harris County, Texas
                           Trial Court Cause No. 1278852


                            MEMORANDUM OPINION

       A written request to dismiss the appeal in this case, personally signed by appellant,
has been filed with this Court. See TEX. R. APP. P. 42.2. Because this Court has not
delivered an opinion, we grant appellant's request.

       Accordingly, we order the appeal dismissed. We direct the Clerk of the Court to
issue the mandate of the Court immediately.

                                      PER CURIAM


Panel consists of Justices Frost, Seymore, and Boyce.
Do Not Publish - TEX. R. APP. P. 47.2(b)